This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, and briefs and argument of counsel for the respective parties and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that the appeal herein, can no longer prove efficacious because *Page 192 
of subsequent events; it is, therefore considered, ordered and decreed by the Court that the appeal herein be and the same is hereby dismissed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.